Citation Nr: 0022516	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant has status as a proper claimant for 
Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant was a member of the Reserve Officers' Training 
Candidate (ROTC) program, from which she was separated in 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the VA 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the appellant's claim for service connection for paranoid 
schizophrenia, finding that she was not eligible for VA 
compensation benefits due to lack of qualifying military 
service.

In her substantive appeal, the appellant requested a personal 
hearing before a Member of the Board.  Such a hearing was 
scheduled for July 2000, but the appellant personally called 
the RO to cancel the scheduled hearing.  See VA Form 119, 
dated July 3, 2000.  Also, the Board notes that in November 
1999, the appellant's representative submitted to the RO a 
statement from the appellant.  Since the appellant's 
representative waived the RO's consideration of that 
statement, the case need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The appellant did not have any periods of active duty or 
active duty for training.

2.  Assuming that the appellant's ROTC qualified as inactive 
duty training, she was not disabled from an injury incurred 
in or aggravated during any period of inactive duty for 
training.

3.  The appellant's ROTC service did not qualify her for 
purposes of payment of VA disability compensation benefits.

CONCLUSION OF LAW

The appellant is not a proper claimant for VA compensation 
benefits.  38 U.S.C.A. §§ 101, 1110, and 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.203, and 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1996, the appellant filed a claim for service 
connection for paranoid schizophrenia, which she alleged 
began in 1981 during her two years in the ROTC program at the 
University of Florida in Gainesville.  She indicated that she 
did not have any additional Reserve or National Guard 
service.

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
A person who does not attain the status of claimant has not 
submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994).  

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), (21), (22), (23), and (24) (West 
1991); 38 C.F.R. §§ 3.1 and 3.6 (1999).

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  The term 
"service-connected" means that a disability was incurred or 
aggravated in the line of duty during active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§ 3.1(k) (1999).  

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(22), (23), (24) (West 1991); 38 C.F.R. § 3.6(a) (1999).

The National Personnel Records Center (NPRC) has verified 
that the appellant did not have any periods of either active 
duty or active duty for training.  A service department 
finding as to the fact of service in the United States Armed 
Forces is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  See 38 C.F.R. § 3.203 
(1999); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Not only has NPRC stated, which is binding on VA, that the 
appellant did not have any periods of active duty or active 
duty for training, but review of the legal definitions of 
active duty and active duty for training clearly establish 
that she did not have such service.  38 U.S.C.A. § 101 (West 
1991); 38 C.F.R. § 3.6 (1999).  She was not a full-time 
member of the regular Armed Forces nor of any Reserve or 
National Guard unit.  Although she received an honorable 
discharge from the Air Force Reserves, that was in name only.  
She was not a regular member of the Reserves (i.e., she did 
not participate in a specified number of inactive duty and 
active duty periods); she was only a member of ROTC.  She did 
not have an active duty commitment to any branch of service.  
She was not a cadet at any of the named military academies or 
preparatory schools as she argues; rather, she attended the 
University of Florida.  See 38 C.F.R. § 3.6(b) and (c) 
(1999).  She was also not discharged from a period of active 
duty, see 38 C.F.R. § 3.6(b)(7), as she argues.  She was 
never in a period of active duty.  See also 38 C.F.R. § 
3.700(a)(1)(ii) (1999) (time spent by members of the ROTC in 
drills as part of their activities as members of the corps is 
not active service).  

Active military, naval, or air service also includes, in 
pertinent part, authorized travel to or from such duty or 
service.  38 C.F.R. § 3.6(b)(6) (1999).  The appellant argues 
this provision applies to her because she traveled to Austin, 
Texas, for training.  Assuming, arguendo, that she did travel 
to Texas in conjunction with her ROTC membership, she did not 
do so for the purpose of participating in active duty because 
NPRC has stated she had no periods of active duty.  
Therefore, such travel would not be considered active duty.

Active duty for training also includes duty performed by a 
member of a Senior Reserve Officers' Training Corps program 
when ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C.  
38 U.S.C.A. § 101(22)(D) (West 1991); 38 C.F.R. § 3.6(c)(4) 
(1999).  This is another provision the appellant alleges 
applies to her situation.  Again, not only has NPRC stated 
that the appellant had no periods of active duty for 
training, but there is no indication that she was "ordered" 
to any period of training during her ROTC program. 

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the Reserves or the National 
Guard.  38 C.F.R. § 3.6(d) (1999).  Inactive duty training is 
training (other than active duty for training) by a member 
of, or applicant for membership (as defined in 5 U.S.C. § 
8140(g)) in, the Senior Reserve Officers' Training Corps 
prescribed under chapter 103 of title 10 U.S.C.  38 U.S.C.A. 
§ 101(23)(C) (West 1991); 38 C.F.R. § 3.6(d)(3) (1999).  
Inactive duty training does not include attendance at an 
educational institution in an inactive status.  38 C.F.R. 
§ 3.6(d)(4)(ii) (1999).  Here, the appellant's DD Form 785 
shows that she completed four weeks of field training in July 
1982.    

Regardless, even if the appellant's ROTC did qualify for 
inactive duty status, she could not be granted service 
connection for paranoid schizophrenia.  An individual can be 
service-connected for an injury incurred during inactive 
service, but not for a disease.  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  
Also, even if a diagnosis of paranoid schizophrenia was 
rendered within a year of the appellant's discharge from 
ROTC, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 are not available to her because she has not met the 
active military service requirement.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

It is the appellant's burden to demonstrate, by a 
preponderance of the evidence, that she has "veteran" 
status, and, until she does so, she is not a proper claimant.  
Aguilar, 2 Vet. App. at 23; see also Laruan v. West, 11 Vet. 
App. 80 (1998), partially vacated on other grounds by D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The appellant has 
failed to sustain her burden in this case.  She did not have 
active duty or active duty for training, as verified by NPRC 
and in light of the fact that her participation in ROTC meets 
none of the legal definitions of such service.  Her claims to 
the contrary are insufficient, standing alone, to overcome 
the validity of NPRC's classification of her participation in 
ROTC.  Even if she did have qualifying inactive military 
service, she could not be awarded service connection, and 
therefore receive VA compensation benefits, for a disease 
such as paranoid schizophrenia.  

Accordingly, in light of the fact that the appellant is not a 
"veteran" as defined by applicable law and VA regulations, 
basic eligibility for service connection has not been 
established.  38 U.S.C.A. §§ 1110 and 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Since she does not meet the legal 
requirements for basic eligibility for service connection, 
i.e., status as a "veteran" with qualifying service, the 
claim must fail as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); see also Reyes v. Brown, 7 Vet. App. 
113 (1994) (VA must abide by the chronological obligations 
inherent in its adjudicative process, i.e., whether the 
individual is eligible as a claimant, whether a well-grounded 
claim has been submitted, etc.).



ORDER

The appellant having failed to establish eligibility as a 
claimant, the claim for VA compensation benefits is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

